The opinion of the court was delivered by
Dennison, P. J.:
The plaintiff in error, John R. Harris, was engaged in thrashing during the year 1893 and thrashed grain for John W. Pasco, for which he was to receive the sum of $250. Pasco paid $125 on the thrashing bill, and failing to pay the remainder, Harris commenced this action in the district court of Barton county to recover the same, and alleged that defendant in error, for a valuable consideration, orally agreed with Pasco to pay the remaining $125.
The plaintiff below (plaintiff in error here) introduced his evidence and rested, whereupon the defendant demurred to the evidence, which demurrer was by the court sustained. Plaintiff brings the case here tor review.
We have carefully considered the evidence and the arguments of counsel, and have determined that the demurrer was rightfully sustained. We see no good purpose to be served in setting forth the substance of the evidence and' our conclusions thereon, and as it would require an opinion of considerable length to do so we will refrain from writing an extended opinion.
The judgment of the district court is affirmed.